Citation Nr: 0307385	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  02-12 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia.



WITNESSES AT HEARING ON APPEAL

Veteran and his father



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 26, 1989 to 
August 1, 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO)-which denied the veteran's claim of 
entitlement to service connection for PTSD and an acquired 
psychiatric disorder, including schizophrenia.  He perfected 
a timely appeal of that decision.  

In October 2002, to support the claim, the veteran and his 
father testified at a hearing at the RO.  The Veterans Law 
Judge (VLJ) signing this decision conducted that hearing.  A 
transcript of it is of record.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

3.  The veteran did not engage in combat, and there is no 
credible supporting evidence of an in-service stressor.  

4.  The record does not contain a current diagnosis of PTSD.  

5.  Competent evidence of a nexus between the veteran's 
period on active duty and a psychiatric disorder (other than 
PTSD), currently diagnosed as a paranoid schizophrenia, has 
not been presented.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia 
and PTSD, was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a claimant and his or her 
representative and specified duties to assist in the 
development of their claim(s).  

On full review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with during this appeal.  
Specifically, the June 2002 statement of the case and the 
October 2002 hearing provided to the veteran, satisfy the 
requirement at § 5103(a) of the new statute in that they 
clearly notify the veteran of the evidence necessary to 
substantiate his claim.  

In a letter dated in May 2001, the veteran was advised of the 
type of evidence that would substantiate his claim.  He also 
was informed of what evidence he was responsible for 
obtaining, himself, and what evidence VA would obtain for 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2002); 38 C.F.R § 3.159(c)).  VA 
notified the veteran that it was unable to obtain medical 
records from Dr. J. Tobin.  38 U.S.C.A. § 5103A(b)(2) (West 
Supp. 2002).  In a letter from the Northwest Behavioral 
Health and Education Services, dated in July 2001, it was 
noted that all copies of veteran's records were already sent 
to the VA.  It was also noted that Dr. Tobin passed away in 
April 2001 and, under the circumstances, the doctor's 
practice as well as the veteran's records were formally 
closed at that time.  

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran underwent a VA examination 
in February 2001 and a medical opinion was provided.  The 
report of that examination has been obtained and reviewed by 
the Board.  

The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case yet again to the RO, 
or to otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  


II.  Governing Laws, Regulations, and Legal Analyses

According to the law, service connection will be granted if 
it is shown that an appellant has a disability resulting from 
an injury sustained or a disease contracted in the line of 
duty, or for aggravation during service of a pre-existing 
condition beyond its natural progression.  38 U.S.C.A. 
§§ 1131, 1153; 38 C.F.R. § 3.303.

"Generally, to prove service connection, a claimant must 
submit:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact of an in-service injury or disease is not 
enough; there must be evidence of a residual disability 
resulting from that injury or disease.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  



Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between the appellant's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of the Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125 (2002).  

In this regard, the Board notes that the service medical 
records show that the veteran was seen in a clinic in July 
1989 after expressing suicidal ideations.  He was referred to 
a mental health clinic for suicidal ideation; the veteran 
indicated that he couldn't handle the yelling and moving so 
quickly all the time.  It was noted that suicidal ideation 
including cutting his wrist.  It was further noted that the 
veteran had had a prior suicidal ideation prior to entry into 
military service at the age of 14 or 15, due to moving in and 
conflicts with his father over having to attend church.  
Following an evaluation, it was recommended that the veteran 
be separated based on an adjustment disorder with mixed 
features-anxiety and depression.  The veteran was discharged 
from service under entry-level separation for entry-level 
performance and conduct.  

The veteran's initial claim for a psychiatric disorder was 
received in February 2000.  Submitted in support of his claim 
was a statement, dated in March 2000, wherein the veteran 
noted that his experiences included "in your face yelling," 
cleaning, physical training, taking showers with other males, 
and defecating with a line of males standing facing you.  He 
stated that he could not take it and, he thought that the 
only way out was death; he took a razor apart with the 
intention of cutting his wrist.  The veteran also recalled 
his drill instructor calling him in his office and telling 
his that he was a quitter and he would never amount to 
anything.  

Received in August 2000 were medical records from the Social 
Security Administration dated from January 1986 through April 
2000, which show that the veteran received hospitalization, 
clinical evaluation and treatment for several disabilities 
including substance and alcohol abuse, as well as a 
psychiatric disability variously diagnosed.  The veteran was 
seen for evaluation in November 1992 because of a history of 
increasing auditory and visual hallucinations since 1990.  
Following a mental status examination, the diagnostic 
impression was R/O bipolar disorder, attention deficit 
disorder by history with some passive aggressive and schizoid 
traits.  A subsequent evaluation in March 1993 noted 
diagnoses of personality disorder NOS.  Among these records 
is the report of an evaluation conducted by Dr. Raymond 
Grossman for the SSA, dated in May 1993, at which time the 
veteran reported auditory and visual hallucinations.  Dr. 
Grossman stated that it sounded like the veteran had a 
thought disorder, probably schizophrenia.  The diagnostic 
impression was psychiatric illness, probably a thought 
disorder, schizophrenia.  These records do not reflect any 
complaints or findings of PTSD.  

A progress note dated in February 1999 reported diagnoses of 
schizophrenia, paranoid type; and schizoaffective disorder 
and antisocial personality disorder.  During a clinical visit 
in February 2000, it was noted that the veteran was in the 
Marine Corps for one month and did experience PTSD in the 
Marine Corps for that month and was subsequently discharged.  
A mental status examination was reported to be within normal 
limits.  

The veteran was afforded a psychological evaluation in 
February 2001, at which time he indicated that his experience 
in the Marine Corps is what messed him up; he admitted to 
threatening suicide in order to obtain a discharge.  It was 
noted that the veteran began receiving evaluation in June 
1991, at which time he reported hearing voices for the past 
year.  It was further noted that an MMPI completed in June 
1991 generated clinical scores that would be consistent with 
a psychotic diagnosis.  The psychologist noted that although 
the Mississippi Scale for Combat related PTSD is not directly 
applicable to the veteran's situation, review of the item 
level responses suggested a symptom pattern inconsistent with 
any military trauma-related disorder.  However, the stressful 
(not traumatic) statements of his drill sergeant form a core 
of one of his obsessions; that is, the military material 
provided a content (not cause) for his axis I disorders.  The 
psychologist noted that the MMPI-2 profile generated on the 
date of the examination was valid and suggestive of 
longstanding severe problems with anger, irritability, 
alienation, anxiety and confused thinking.  He had a 
longstanding severe problem with authority and was reported 
such malaise and lassitude as suggested by his comments.  The 
pertinent diagnoses were: schizophrenia with associated 
delusions and irritability; nicotine dependence; alcohol and 
drug dependence in early full remission; (PTSD not found, no 
criterion A events reported or documented); history of 
conduct disorder but not meeting criteria for current anti-
social personality disorder.  

A psychiatric examination was also conducted in February 
2001, which resulted in the following diagnoses: 
schizophrenia, most probably paranoid in type with fixed 
delusions and irritability; history of nicotine dependence; 
history of alcohol and polydrug dependence; history of 
juvenile conduct disturbance.  Psychological stressors were 
felt to be of moderate severity involving the veteran's 
longstanding mental illness.  The examiner stated that there 
was no reason to particularly believe that the veteran's 
illness was related to his very brief service, but rather 
that his mental illness opportunistically appropriated the 
drill sergeants remarks and built them into his delusional 
system.  

In a lay statement dated in July 2002, the veteran's father 
reported noticing a profound change in the veteran's mental 
and emotional well-being after he returned from the Marine 
Corps.  He stated that the veteran exhibited symptoms of 
PTSD, such as being unable to cope with every functions; he 
also became withdrawn and antisocial.  The veteran's father 
noted that the veteran also started consuming a lot of 
alcohol in order to cope with his problems.  

At his personal hearing in October 2002, the veteran admitted 
to having had a suicide attempt in service; he stated that 
the Marine Corps chaplain told him that he would get a 
medical discharge, but he received an entry level separation.  
The veteran also acknowledged that he had had one previous 
threat of committing suicide when he was 14 or 15 due to 
arguments with his father regarding the need to go to church; 
however, the veteran noted that the stresses of military 
service led to his actions while on active duty.  The veteran 
indicated that he submitted forms authorizing VA to obtain 
treatment records from Dr. J. Tobin from September 1995 to 
November 2000; however, it was noted that Dr. Tobin passed 
away in April 2001, and his practice was formally closed.  
Although the VA attempted to obtain those treatment records, 
they were also closed and sealed.  


A.  Service connection for PTSD

In this case, the veteran contends that he currently has PTSD 
as a result of his military experiences.  However, there is 
currently no probative medical indication that the veteran, 
in fact, suffers from PTSD.  The Board finds that the record 
does not contain competent evidence of a diagnosis of PTSD at 
the current time or at any time since the veteran's discharge 
from service.  As noted above, service connection for PTSD 
requires (1) a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f).  Upon review of the 
record, the Board concludes that there is no competent 
medical evidence of PTSD during or subsequent to service.  In 
fact, following a VA psychological evaluation in 
February 2001, the examiner specifically stated that PTSD was 
not found, and no criterion A events were reported or 
documented.  

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent evidence of record 
of a diagnosis of PTSD, the Board concludes that the 
veteran's claim for service connection must be denied.  

Additionally, although the veteran is competent to testify 
about matters on which he has personal knowledge, that is 
what comes to him through his senses, competent medical 
evidence would sill be required for a grant of service 
connection.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran and his father contended that his psychiatric 
disorder resulted from his period of active service, in the 
absence of evidence demonstrating that the veteran and his 
father have the requisite training to proffer medical 
opinions, the contentions are no more than unsubstantiated 
conjecture and are of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).  Therefore, the Board 
concludes that the veteran's claim for service connection for 
PTSD is denied.

Under these circumstances, the Board finds that the criteria 
for a grant of service connection are not met, and that the 
veteran's claim for service connection for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

B.  Other Acquired Psychiatric Disorders, to include 
Schizophrenia

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a claim for service 
connection for an acquired psychiatric disorder, specifically 
schizophrenia.  

The evidence shows multiple hospitalizations and psychiatric 
treatment since 1991.  The veteran has been diagnosed, 
alternately, with schizophrenia, personality disorder, 
bipolar disorder, and attention deficit disorder.  The 
evidence clearly supports the fact that the veteran suffers 
from a current psychiatric disability.  However, there is no 
clinical evidence of record linking any of the veteran's 
current diagnoses with service.  Although service medical 
records indicate that the veteran was referred to a mental 
health clinic due to a suicidal ideation and it was 
recommended that he be discharged from service based on an 
adjustment disorder with mixed features-anxiety and 
depression, he was not diagnosed with a psychiatric disorder; 
it is not shown that such problems for which he was evaluated 
during service represented the onset of his current 
psychiatric difficulties.  

As noted above, the first clinical diagnoses of a psychiatric 
disorder was in November 1992, several years after the 
veteran's separation from the military.  At that time, the 
veteran was diagnosed with bipolar vs. organic personality 
disorder.  The evidence of record shows that subsequently, 
the veteran continued to receive treatment for psychiatric 
problems.  The pertinent diagnoses included schizophrenia and 
antisocial personality disorder.  The most recent VA 
examination in February 2001 reflect a diagnosis of paranoid 
schizophrenia; and, the examiner opined that there was no 
reason to particularly believe that the veteran's illness was 
related to his very brief service.  

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Board notes that 
while the evidence of record shows that the veteran has a 
current psychiatric disability, to include schizophrenia, 
there is no competent medical evidence of record that 
establishes a nexus, or link, between any currently diagnosed 
psychiatric disability and the veteran's military service.  
The veteran has not provided any credible medical statements 
that would etiologically link his psychiatric disability with 
active duty service.  Therefore, in light of the above, the 
Board concludes that the veteran's psychiatric disability, to 
include schizophrenia, was not incurred in or aggravated by 
service.  Accordingly, service connection for a psychiatric 
disability is denied.  

In reaching the above conclusions, the Board has taken into 
account both the veteran's personal hearing testimony and 
written statements to the RO as well as the statement from 
the veteran's father regarding the change in his behavior 
following his discharge from service.  The Board recognizes 
that the veteran and his father are competent to describe 
visible symptoms or manifestations of a disease or disability 
during and after service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay witnesses are competent to 
describe painful experiences and symptoms that result 
therefrom).  Nevertheless, neither the veteran nor his father 
has been shown to be competent to provide a medical diagnosis 
or medical nexus evidence.  See Espiritu, supra, Moray v. 
Brown, 5 Vet. App. 211 (1993) (persons without medical 
expertise are not competent to offer medical opinions); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Bostain v. West, 
11 Vet. App. 124 (1998).  Therefore, these statements have 
limited evidentiary value.  

For the reasons set forth above, the Board finds that the 
medical evidence does not include an opinion linking any 
other acquired psychiatric disorder to military service.  
Accordingly, the Board finds that the weight of the evidence 
is against the veteran's claim of service connection for an 
acquired psychiatric disorder and this claim must be denied.  
38 U.S.C.A. § 1131.  

As discussed above, the Board finds that VA's duty to assist 
the veteran in the development of his claims was met.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  Further development and further expending of VA's 
resources is not warranted.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); and Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Here, the RO basically denied the veteran's 
claim on the basis that there was no medical diagnosis of 
PTSD of record and that the record contained no nexus linking 
the veteran's psychiatric disorder to his service.  Inasmuch 
as the Board is denying the veteran's claims for the same 
reason, there is no need for the Board to remand the case to 
the RO for readjudication pursuant to Bernard v. Brown, 4 
Vet. App. 384 (1993).  


ORDER

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia, is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

